Orders, Family Court, New York County (Sara E Schechter, J.), entered on or about September 27, 2002, which terminated respondent-appellant mother’s parental rights to the three subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a finding of fact that the mother suffered from mental illness, unanimously affirmed, without costs.
Contrary to the mother’s contentions, there was uncontroverted clear and convincing medical evidence (see Matter of Joyce T., 65 NY2d 39, 45-46 [1985]; Matter of Robert XX., 290 AD2d 753, 754 [2002]) to support the conclusion that she is, by reason of mental illness, presently and for the foreseeable future unable to provide proper and adequate care for her daughters (see Social Services Law § 384-b [4] [c]; [6] [a]).
After interviewing the mother and reviewing her hospital records and the report of a prior court-appointed psychiatrist, the presently appointed psychiatrist testified that the mother suffers from, inter alia, depressive and personality disorders not otherwise specified, with antisocial and borderline features. The psychiatrist further opined that these disorders created a risk of aggressive outbursts, thus negatively impacting on the mother’s parental functions by impeding her ability to develop interpersonal relationships, specifically with regard to raising her children in a stable manner. She also noted the mother’s noncompliance with treatment, and opined that the children, if returned to their mother, would be at risk of being neglected for the present and foreseeable future (see Matter of Erica D., 294 AD2d 435, 436 [2002]).
None of the arguments concerning the qualifications of the medical expert or the receipt of the medical reports into evidence was preserved for appellate review since no objections were made at the hearing. Further, the expert was properly qualified.
We have considered appellant’s remaining arguments and find them to be without merit. Concur—Andrias, J.P., Saxe, Ellerin, Sweeny and Catterson, JJ.